                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                        NORTHERN DIVISION

 In re:   SARAI SERVICES GROUP, INC.3                     )
                                                          )        CaseNo.: 18-$294$-CRJ-l1
          EIN: xx-xxx2969                                  )
                                                           )
          Debtor.                                          )       CHAPTER 11


             BALLOT FOR ACCEPTING OR REJECTING PLAN OF DEBTORS
                 SARAI SERVICES GROUP, INC., SSGWWJV LLC, AND
                              SARAI INVESTMENT CORPORATION


                 Filed By    UnitedHealthcare Insurance Company


          THE PLAN REFERRED TO IN THIS BALLOT CAN BE CONFIRMED BY THE COURT AND
 THEREBY MADE BINDING ON YOU IF IT IS ACCEPTED BY THE HOLDERS Of TWO-THIRDS IN
 AMOUNT AND MORE THAT ONE-HALF IN NUMBER OF CLAIMS IN EACH CLASS AND THE
  HOLDERS OF TWO-THIRDS IN AMOUNT OF EQUITY SECURITY INTERESTS IN EACH CLASS
  VOTING ON THE PLAN. IN THE EVENT THE REQUISITE ACCEPTANCES ARE NOT OBTAINED,
  THE COURT MAY NEVERTHELESS CONFIRM THE PLAN IF THE COURT FINDS THAT THE PLAN
  ACCORDS FAIR AND EQUITABLE TREATMENT TO THE CLASS OR CLASSES REJECTING IT AND
  OTHERWISE SATISFIES THE REQUIREMENTS OF                 §    1129(B) OF THE CODE. TO HAVE YOUR
  VOTE COUNT YOU MUST COMPLETE AND RETURN THIS BALLOT.




                                 tlf holder of scheduled or filed claimJ


        The undersigned,        as a creditor of the above-named debtor in the unpaid principal
  amount of $133,915.32           with filed proof of claim # 182

                                        tlf equity security holderJ


          The undersigned, the holder of [state mtmber]                   shares of [ describe
  type]                                         stock of the above named debtor, represented by
  Certificate(s) No.____________ [or held in my/our brokerage Account No.                at
  [name of broker-dealer]

          In addition to Sarai Services Group, Inc., the Debtors include the following: SSGWWJV LLC, Case No.
  18-82949-CRJ-11; Sarai Investment Corporation, Case No. 18-82950-CRJ-11; and CM Holding, Inc., Case No. 18-
  8295 1-CRJ-1 1.


                                                     34

  Case 18-82948-CR]11            Doc 425 Piled 02/11/20 Entered 02/11/20 12:15:51                     Desc
                                  Main Document     Page 34 of 35
Case 18-82948-CRJ11            Doc 438 Filed 02/20/20 Entered 02/20/20 10:54:47                          Desc
                                 Main Document    Page 1 of 2
                                    tCheck One Box]



      M Accepts the Plan of Reorganization

      Li Rejects the Plan of Reorganization




                                   Dated: February 11, 2020

                                   Print or type name: Ei’ic S. Goldstein

                                   Signed:_____________________

                                   [if appropriate] By:

                                   as: Attorney for UnitedHealthcare Insurance Company



      IN ORDER TO BE COUNTED, BALLOTS MUST BE SIGNED AND RETURNED
 SO THAT THEY ARE RECEIVED BY THE U.S. BANKRUPTCY COURT NO LATER
 THAN 4:30 P.M. CENTRAL STANDARD TIME ON THE DATE SET BY THE COURT
 (THE “VOTING DEADLINE”), TO:

       Clerk’s Office
       U.S. Bankruptcy Court
       400 Well Street, NE # 222
       Decatur, AL 35601-195 1




                                              35

  Case 18-82948-CR]11     Doc 425 Filed 02/11/20 Entered 02/11/20 12:15:51           Desc
                           Main Document     Page 35 of 35
Case 18-82948-CRJ11      Doc 438 Filed 02/20/20 Entered 02/20/20 10:54:47                Desc
                           Main Document    Page 2 of 2
